Order denying plaintiffs’ motion to direct the clerk to advance the case upon the calendar reversed upon the law and the facts, with ten dollars costs and disbursements, motion granted, with ten dollars costs, and the clerk directed to place the case on the day calendar for March 31, 1930. The record herein discloses that the action is upon a contract and that plaintiffs have complied with all the requirements of rule 10 of Queens County Supreme Court Trial Term Rules, adopted pursuant to section 83 of the Judiciary Law,  thus entitling them to the advancement of the case upon the calendar. (Williams v. Tompkins, Inc., 209 App. Div. 546.) Lazansky, P. J., Young, Carswell, Scudder and Tompkins, JJ., concur.